DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 10, 2022 has been entered.
Claims 6 and 10 have been canceled. Claims 1-5 and 7-9 are pending and have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Speelmans et al (US 9,314,047 B2; 4/19/2016) in view of Reuters (New York Post. 2016;1-7.) and Vitetta et al (WO 2015/172191 A1; 11/19/2015).
The instant claims recite a method of reducing the risk of occurrence of fatty liver disease in a human subject above 5 years of age, comprising administering to the human subject when 0 to 36 months of age a nutritional composition, comprising Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructo-oligosaccharides, wherein the nutritional composition is an infant formula or follow on formula or young child formula, wherein the human subject is at increased risk of developing fatty liver disease due to being an infant born from an overweight or obese mother and an infant born from a mother suffering from diabetes type 2 or gestational diabetes.
Speelmans teaches a method for providing nutrition to a human infant, said method comprising administering to the infant a composition (col.10 line 23-25) comprising Bifidobacterium breve M-16V (col.3 line 58), galacto-oligosaccharide (col.7 line 21), and fructo-oligosaccharide (col.7 line 44-45), wherein the infant has an age between 0 and 36 month, most preferably between 0 and 12 months (col.10 line 26-28), and the composition is advantageously used for treating childhood obesity and diabetes (col.10 line 38-39). The composition contains from 105 to 1x109 cfu B. breve per gram dry weight of the composition (col.3 line 62-63).

Speelmans does not teach the method is for reducing the risk of occurrence of non-alcoholic fatty liver disease in a human subject (claims 1-2 and 4), wherein the human subject is at increased risk of developing fatty liver disease due to being an infant born from an overweight or obese mother and an infant born from a mother suffering from diabetes type 2 or gestational diabetes (claim 1).
Reuters teaches women who gain excessive weight or develop diabetes during pregnancy are more likely to have obese children (p.2 para 1), children are about 29 percent more likely to be obese by age 10 when their mothers had diabetes during pregnancy, they have 16 percent higher odds of obesity when their mother’s pregnancy weight gain exceeded 40 pounds (p.2 para 5), and gaining less weight during pregnancy, or treating gestational diabetes, can lower the risk of childhood obesity (p.3 para 1). In addition, Vitetta teaches non-alcoholic fatty liver disease is expected to rise with increasing childhood obesity (para 005, 007), and a composition comprises Bifidobacterium breve is used for the treatment of obesity or an obesity-related disorder including non-alcoholic fatty liver disease (Claims 2-4).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer Bifidobacterium breve M-16V, galacto-oligosaccharide, and fructo-oligosaccharide to an infant at increased risk of developing fatty liver disease due to being an infant born from an overweight or obese mother and an infant born from a mother suffering from diabetes type 2 or gestational diabetes, since Reuters discloses that a mother suffering from overweight / obesity / diabetes / gestational diabetes are more likely to have obese children, Vitetta discloses that non-alcoholic fatty liver disease is expected to rise with increasing childhood obesity, and that a composition comprises Bifidobacterium breve is used for treating obesity or an obesity-related disorder including non-alcoholic fatty liver disease, and Speelmans discloses that a composition comprises B. breve and galacto-oligosaccharides and fructo-oligosaccharides is advantageously used for treating childhood obesity. In other words, a composition comprises B. breve and galacto-oligosaccharides and fructo-oligosaccharides is useful for reducing the risk of occurrence of non-alcoholic fatty liver disease, because the composition comprises B. breve and galacto-oligosaccharides and fructo-oligosaccharides is advantageously used for preventing and/or treating childhood obesity, and it was well-known in the art that non-alcoholic fatty liver disease is expected to rise with increasing childhood obesity. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer Bifidobacterium breve M-16V, galacto-oligosaccharide, and fructo-oligosaccharide to an infant at increased risk of developing fatty liver disease due to being an infant born from an overweight or obese mother and an infant born from a mother suffering from diabetes type 2 or gestational diabetes, with a reasonable expectation for successfully providing nutrition to the infant.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Speelmans et al (US 9,314,047 B2; 4/19/2016) in view of Reuters (New York Post. 2016;1-7.) and Vitetta et al (WO 2015/172191 A1; 11/19/2015) as applied to claims 1-4 and 7-8 above, further in view of Swinburn et al (Preventive Medicine. 1999;29:563-570.).
The references cited above do not teach the claimed environment (claim 5).
Swinburn teaches obesogenic environment is an environment that promotes obesity (p.564 col right – para 3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer B. breve and galacto-oligosaccharides and fructo-oligosaccharides to a human subject exposed to an obesogenic environment, since Swinburn discloses that an obesogenic environment promotes obesity, Speelmans discloses that B. breve and galacto-oligosaccharides and fructo-oligosaccharides treat child obesity, and Vitetta discloses that a composition comprises B. breve treats obesity. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to administer B. breve and galacto-oligosaccharides and fructo-oligosaccharides to a human subject exposed to an obesogenic environment with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Speelmans et al (US 9,314,047 B2; 4/19/2016) in view of Reuters (New York Post. 2016;1-7.) and Vitetta et al (WO 2015/172191 A1; 11/19/2015) as applied to claims 1-4 and 7-8 above, further in view of Hougee et al (US 9,456,629 B2; 10/4/2016).
The references cited above do not teach the claimed concentrations of galacto-oligosaccharides and fructo-oligosaccharides (claim 9).
However, Speelmans does teach the method comprises administering to a human infant galacto-oligosaccharides and fructo-oligosaccharides. Hougee teaches administering to a human infant non-digestible oligosaccharides galacto-oligosaccharides and fructo-oligosaccharides (col.9 line 15-17), wherein the composition is particularly useful as a nutrition for infants (col.11 last para, col.12 first para), and the non-digestible oligosaccharides is most preferably 2.0 to 10 wt. % based on dry weight of the composition (col.9 line 24-25).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer B. breve and galacto-oligosaccharides and fructo-oligosaccharides to infants, since Speelmans and Hougee both disclose an infant formula comprises B. breve and galacto-oligosaccharides and fructo-oligosaccharides, and Hougee specifically discloses such formula is particularly useful as a nutrition for infants. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer B. breve and galacto-oligosaccharides and fructo-oligosaccharides to infants with a reasonable expectation for successfully providing nutrition to the infants.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 6-8 of co-pending Application No. 16/730,538 (referred to as the ‘538 application).
Claims 1-4 and 6-8 of the ‘538 application recite a method of reducing the risk of occurrence of hyperinsulinemia, insulin resistance and/or diabetes type 2 in a human subject above 5 years of age, comprising administering to the human subject when 0 to 36 months of age a nutritional composition, comprising Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructo-oligosaccharides, wherein the nutritional composition is an infant formula or follow on formula or young child formula, wherein the human subject is an infant born from an overweight or obese mother and an infant born from a mother suffering from diabetes type 2 or gestational diabetes.
The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, the only active method step is administering to the human subject when 0 to 36 months of age a nutritional composition, comprising Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructo-oligosaccharides, wherein the nutritional composition is an infant formula or follow on formula or young child formula, which is exactly what is taught by the ‘538 application.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 and 7-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 6-8 of co-pending Application No. 16/730,525 (referred to as the ‘525 application).
Claims 1-4 and 6-8 of the ‘525 application recite a method of reducing the risk of occurrence of hypercholesterolemia and/or plasma-cholesterol associated atherosclerosis in a human subject above 5 years of age, comprising administering to the human subject when 0 to 36 months of age a nutritional composition, comprising Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructo-oligosaccharides, wherein the nutritional composition is an infant formula or follow on formula or young child formula, wherein the human subject is an infant born from an overweight or obese mother and an infant born from a mother suffering from diabetes type 2 or gestational diabetes.
The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, the only active method step is administering to the human subject when 0 to 36 months of age a nutritional composition, comprising Bifidobacterium breve and a mixture of galacto-oligosaccharides and fructooligosaccharides, wherein the nutritional composition is an infant formula or follow on formula or young child formula, which is exactly what is taught by the ‘525 application.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that Speelmans in view of Reuters and Vitetta fail to disclose the treatment of a human subject at increased risk of developing fatty liver disease due to being an infant born from an overweight or obese mother and an infant born from a mother suffering from diabetes type 2 or gestational diabetes.
These arguments are not found persuasive because rejected claims are for reducing the risk of occurrence of fatty liver disease by administering the claimed composition to a human subject when 0 and 36 months of age, wherein the human subject is at increased risk of developing fatty liver disease due to being an infant born from an overweight or obese mother and an infant born from a mother suffering from diabetes type 2 or gestational diabetes. Since not every single infant born from an overweight or obese mother or a mother suffering from diabetes type 2 or gestational diabetes develops fatty liver disease, therefore the claimed method is for reducing the risk of occurrence of fatty liver disease, and not for treating fatty liver disease in an infant born from an overweight or obese mother or a mother suffering from diabetes type 2 or gestational diabetes. Speelmans does teach administering the claimed composition to a human subject when 0 and 36 months of age, wherein the claimed composition is advantageously used for treating childhood obesity, Reuters does teach a mother suffering from overweight / obesity / diabetes / gestational diabetes are more likely to have obese children, and Vitetta does teach non-alcoholic fatty liver disease is expected to rise with increasing childhood obesity, and a composition comprises Bifidobacterium breve is used for treating obesity or an obesity-related disorder including non-alcoholic fatty liver disease. In other words, a composition comprises B. breve and galacto-oligosaccharides and fructo-oligosaccharides is useful for reducing the risk of occurrence of non-alcoholic fatty liver disease, because the composition comprises B. breve and galacto-oligosaccharides and fructo-oligosaccharides is advantageously used for preventing and/or treating childhood obesity, and it was well-known in the art that non-alcoholic fatty liver disease is expected to rise with increasing childhood obesity.

Applicant argues that Swinburn does not make up for the deficiencies of Speelmans, Reuters and Vitetta in relation to claim 1.
These arguments are not found persuasive because Swinburn is relied upon to demonstrate the claimed obesogenic environment.

Applicant argues that Speelmans, Reuters, Vitetta and Hougee all fail to teach treating infants based on the health of the mother, in fact Speelmans, Vitetta and Hougee fail to even acknowledge the impact the health of the mother has on the infant, and none suggest treating a subject at an increased risk of developing fatty liver disease.
These arguments are not found persuasive because Hougee is relied upon to demonstrate the claimed concentrations of galacto-oligosaccharides and fructo-oligosaccharides.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651